Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
21. (Currently Amended) A system comprising: 
a single loop antenna [[is]] to receive a response; 
a hardware switch set to cause the single loop antenna to operate at a frequency and a first phase during a first time and operate at the frequency and a second phase during a second time; 
an identification component to identify if the response is to the first phase or if the response is to the second phase; and 
a measurement component to measure a magnitude of the response; and 
a classification component to classify a presumed object indicated by the response, 
where the hardware switch set is to cause the single loop antenna to operate at the frequency and the first phase during a third time, 
where the first phase and the second phase are about opposite one another, 
where the second time directly follows the first time, 
where the third time directly follows the second time, 
where the classification is based, at least in part, on the magnitude and on if the response is to the first phase or the second phase, and 
where an indicator of the classification is outputted.  

a single loop antenna to receive a response; 
a hardware switch set to cause the single loop antenna to operate at a frequency and a first phase during a first time and operate at the frequency and a second phase during a second time; 
an identification component to identify if the response is to the first phase or if the response is to the second phase; 
a measurement component to measure a magnitude of the response; and 
a classification component to classify a presumed object indicated by the response, 
where the classification is based, at least in part, on the magnitude and on if the response is to the first phase or the second phase, and 
where an indicator of the classification is outputted, 
where the hardware switch set is to cause the single loop antenna to operate at the frequency and the first phase during a third time, 
where the first phase and the second phase are about opposite one another, 
where the second time directly follows the first time, and 
where the third time directly follows the second time.  

28. (Currently Amended) A system, comprising: 
a single loop antenna to receive a response; 
a hardware switch set to cause the single loop antenna to operate at a frequency and a first phase during a first time and operate at the frequency and a second phase during a second time; 
where the hardware switch set is to cause the single loop antenna to operate at the frequency and a third phase during a third time and operate at the frequency and a fourth phase during a fourth time, 
where the second time follows the first time, 
where the third time follows the second time, 
where the fourth time follows the third time, 
where the second phase is about 90 degrees offset from the first phase, 
where the third phase is about 180 degrees offset from the first phase, 
where the fourth phase is about 270 degrees offset from the first phase; 
an identification component to identify if the response is to the first phase, the second phase, the third phase, or the fourth phase; 
a measurement component to measure a magnitude of the response; and 
a classification component to classify a presumed object indicated by the response, 







where the classification is based, at least in part, on the magnitude and on if the response is to the first phase, the second phase, the third phase, or the fourth phase, and 
where an indicator of the classification is outputted.  


Examiner’s Statement of Reasons for Allowance
Claims 2-7 and 21-30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, patentability exists, at least in part, with the claimed features of “where the hardware switch set comprises a second energy circuit coupled to a second end of the first half and a second end of the second half, where the first energy circuit is to energize the single loop antenna, where the second energy circuit is to energize the single loop antenna, where the first energy circuit, the second energy circuit, the first half, the second half form a continuous loop.” 
Claims 3-7 and 24-26 depend therefrom.
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of “a classification component to classify a presumed object indicated by the response, where the hardware switch set is to cause the single loop antenna to operate at the frequency and the first phase during a third time, where the first phase and the second phase are about opposite one another, where the second time directly follows the first time, where the third time directly follows the second time, where the classification is based, at least in part, on the magnitude and on if the response is to the first phase or the second phase, and where an indicator of the classification is outputted.” 
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of “where the hardware switch set is to cause the single loop antenna to operate at the frequency and the first phase during a third time, where the first phase and the second phase are about opposite one another, where the second time directly follows the first time, where the third time directly follows the second time, where the single loop antenna is mounted on a vehicle, and where the selection is based, at least in part, on a speed of the vehicle when the hardware switch set causes the single loop antenna to operate. ” 

Regarding independent claim 27, patentability exists, at least in part, with the claimed features of “a classification component to classify a presumed object indicated by the response, where the classification is based, at least in part, on the magnitude and on if the response is to the first phase or the second phase, and where an indicator of the classification is outputted, where the hardware switch set is to cause the single loop antenna to operate at the frequency and the first phase during a third time, where the first phase and the second phase are about opposite one another, where the second time directly follows the first time, and where the third time directly follows the second time.”
Regarding independent claim 28, patentability exists, at least in part, with the claimed features of “where the hardware switch set is to cause the single loop antenna to operate at the frequency and a third phase during a third time and operate at the frequency and a fourth phase during a fourth time, where the second time follows the first time, where the third time follows the second time, where the fourth time follows the third time, where the second phase is about 90 degrees offset from the first phase, where the third phase is about 180 degrees offset from the first phase, where the fourth phase is about 270 degrees offset from the first phase; an identification component to identify if the response is to the first phase, the second phase, the third phase, or the fourth phase; a measurement component to measure a magnitude of the response; and a classification component to classify a presumed object 
Claims 29-30 depend therefrom. 
The prior art (of record), when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/HASAN ISLAM/Primary Examiner, Art Unit 2845